TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00364-CV



                                     In re eDist Business, LLC


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator has filed a motion to dismiss its petition for writ of mandamus and states that

all matters involved in the underlying dispute have been resolved. Relator further certifies that it has

conferred with real party in interest Recorders.com, Inc., and that the real party in interest does not

oppose this motion. We grant relator’s motion and dismiss the petition for writ of mandamus.

Cf. Tex. R. App. P. 42.1(a)(1) (pertaining to dismissal of appeal).



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Relator’s Motion

Filed: July 3, 2013